DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory Baker on January 07, 2022. The application has been amended as follows: 
In the claims:
1 through 9.	(Canceled)  

10.	(Previously Presented)  A computer-implemented method for performing cryptographic procedures, comprising:
on a sending device:
storing a first copy of a True Random Number (TRN) pool comprising key data elements of truly random numbers in a pool of individually addressable files;
expanding an apparent size of the TRN pool using a random number merge module to create a randomizing process for selecting and re-using the key data elements from the individually addressable files in the first copy of the TRN pool to produce subsequent key data elements; 

transmitting the encrypted data elements; and
on a receiving device:
storing a second copy of the TRN pool, wherein the second copy matches the first copy;
expanding an apparent size of the TRN pool on the receiving device using a receiving random number merge module to create the randomizing process for selecting and re-using the key data elements from the individually addressable files in the second copy of the TRN pool to produce receive key data elements, wherein the randomizing process on the receiving device performs the same functions as, and is synchronized with, the randomizing process on the sending device such that the receive key data elements match the subsequent key data elements; 
receiving the encrypted data elements; and
combining the receive key data elements with the encrypted data elements using a decryption operation to produce received clear text elements.

11.	(Original)  The computer-implemented method of claim 10, further comprising:
communicating TRN pool addressing information between the sending device and the receiving device, wherein the TRN pool addressing information includes two or more file identifiers, a starting address for each of the two or more file identifiers, and step size information for each of the two or more file identifiers; and
using the TRN pool addressing information to define a new randomizing process at a predefined upcoming point in the cryptographic procedures, wherein the predefined upcoming point in the cryptographic procedures can be reproduced and synchronized on the sending device and the receiving device.

12.	(Currently Amended)  The computer-implemented method of claim 10, wherein the randomizing process on at least one of the sending device and or the randomizing process on the receiving device further comprises:

combining the permuted data elements from each of the two or more addressing permutations with XOR operations to create the subsequent key data elements on the transmit device and the receive key data elements on the receive device.

13.	(Previously Presented)  The computer-implemented method of claim 10, wherein the randomizing process on the sending device and the randomizing process on the receiving device each further comprise:
performing a pseudo-random number generation process seeded with one or more initialization parameters to produce a pseudo-random data element at each subsequent state of the process, wherein the pseudo-random number generation process can be reproduced and synchronized on the receiving device when seeded with the one or more initialization parameters;
combining the pseudo-random data elements with the key data elements from the individually addressable files in the TRN pool with an XOR operation to create combined key data elements; and
using the combined key data elements as the subsequent key data elements for the encryption operation on the sending device and as the receive key data elements for the decryption operation on the receiving device.

14.	(Previously Presented)  The computer-implemented method of claim 10, wherein:
storing the first copy of the TRN pool and storing the second copy of the TRN pool comprises storing a TRN pool provided by a TRN provider; and
the method further comprises:

modifying the second copy of the TRN pool using the at least one user-identified randomization process to produce the modified key data elements with the user-specific modification unknown to the TRN provider.

15.	(Currently Amended)  A computing system for performing cryptographic procedures, the computing system comprising:
memory for storing computing instructions; and
a processor operably coupled to the memory and for performing the computing instructions, the computing instructions to:
store a first copy of a True Random Number (TRN) pool in the memory, the TRN pool comprising key data elements of truly random numbers in a pool of individually addressable files, wherein a second copy of the TRN pool is to be stored on a second computing system;
expand an apparent size of the TRN pool using a pool expander to create a randomizing process for selecting and re-using the key data elements from the individually addressable files in the TRN pool to produce further key data elements, wherein the randomizing process is to be performed on the second copy of the TRN pool on the second computing system to align the TRN pool on the first computing system with the TRN pool on the second computing system in order to at least one of encrypt or decrypt data elements communicated between the first computing system and the second computing system; 
combine clear text data elements with the further key data elements using an encryption operation for each clear text data element with each key data element to produce encrypted data elements; and 
transmit the encrypted data elements to the receiving device.


combine clear text data elements with the further key data elements using an encryption operation for each clear text data element with each key data element to produce encrypted data elements; and
transmit the encrypted data elements to the second computing system.

17.	(Currently Amended)  The computing system of claim 15, further comprising the second computing system comprising a receiving device including a second memory for storing second computing instructions and a second processor operably coupled to the second memory and for performing the second computing instructions, which are to:
store a second copy of the TRN pool, wherein the second copy matches the first copy;
expand an apparent size of the TRN pool on the receiving device using a receiving random number merge module to create the randomizing process for selecting and re-using the key data elements from the individually addressable files in the second copy of the TRN pool to produce receive key data elements, wherein the randomizing process on the receiving device performs the same functions as, and is synchronized with, the randomizing process on the sending device such that the receive key data elements match the further key data elements; 
receive the encrypted data elements; and
combine the receive key data elements with the encrypted data elements using a decryption operation to produce received clear text elements.

18.	(Currently Amended)  The computing system of claim 15, wherein the computing instructions are further to:
receive encrypted data elements from the second computing system; and
combine the further key data elements with the encrypted data elements using a decryption operation for each of the encrypted data elements with each of the further key data elements to produce clear text data elements.

19.	(Currently Amended)  The computing system of claim 15, wherein the computing instructions are further to:
communicate TRN pool addressing information between the first computing system and the second computing system, wherein the TRN pool addressing information includes two or more file identifiers, a starting address for each of the two or more file identifiers, and step size information for each of the two or more file identifiers; and
use the TRN pool addressing information to define a new randomizing process at a predefined upcoming point in the cryptographic procedures, wherein the predefined upcoming point in the cryptographic procedures can be reproduced and synchronized on the second computing system.

20.	(Currently Amended)  The computing system of claim 15, wherein the computing instructions are further for performing the randomizing process to:
include a pool addressing module to provide two or more addressing permutations, each of the addressing permutations to address data elements in one of the individually addressable files of the TRN pool by permuting the data elements in the file of the TRN pool in a non-sequential order to produce permuted data elements; and
combine the permuted data elements from each of the two or more addressing permutations with XOR operations to create the further key data elements.

21.	(Currently Amended)  The computing system of claim 20, wherein each of the two or more addressing permutations comprises a stepping process to loop through the file using one or more initialization parameters including a starting address and a step size to generate the non-sequential order by performing a plurality of loops through the file, wherein the step size is modified each time through the loop and all of the key data elements of the selected file are addressed by the stepping process.


perform a pseudo-random number generation process seeded with one or more initialization parameters to produce a pseudo-random data element at each subsequent state of the process, wherein the pseudo-random number generation process can be reproduced and synchronized on the second computing system when seeded with the one or more initialization parameters;
combine the pseudo-random data elements with the key data elements from the individually addressable files in the TRN pool with an XOR operation to create combined key data elements; and
use the combined key data elements as the final key data elements for the encryption operation.

23.	(Currently Amended)  The computing system of claim 15, wherein the computing instructions are further to:
store the first copy of the TRN pool as a TRN pool received from a TRN provider and wherein the second copy of the TRN pool is also provided by the TRN provider; and
modify the first copy of the TRN pool using at least one user-identified randomization process to produce modified key data elements with a user-specific modification unknown to the TRN provider, wherein the at least one user-identified randomization process is configured such that it can be performed on the second copy of the TRN pool on the second computing device.

24.	(Previously Presented)  The computing system of claim 15, wherein the pool expander defines a substantially random method of using the key data elements of the truly random numbers in the TRN pool multiple times before the key data elements of the truly random numbers are retired from use.


a sending device including a first memory for storing first computing instructions and a first processor operably coupled to the first memory and for performing the first computing instructions, which are to:
store a first copy of a True Random Number (TRN) pool comprising key data elements of truly random numbers in a pool of individually addressable files;
expand an apparent size of the TRN pool using a random number merge module to create a randomizing process for selecting and re-using the key data elements from the individually addressable files in the first copy of the TRN pool to produce final key data elements; 
combine clear text data elements with the final key data elements using an encryption operation to produce encrypted data elements; and
transmit the encrypted data elements;
a receiving device including a second memory for storing second computing instructions and a second processor operably coupled to the second memory and for performing the second computing instructions, which are to:
store a second copy of the TRN pool, wherein the second copy matches the first copy;
expand an apparent size of the TRN pool on the receiving device using a receiving random number merge module to create the randomizing process for selecting and re-using the key data elements from the individually addressable files in the second copy of the TRN pool to produce receive key data elements, wherein the randomizing process on the receiving device performs the same functions as, and is synchronized with, the randomizing process on the sending device such that the receive key data elements match the final key data elements; 
receive the encrypted data elements; and
combine the receive key data elements with the encrypted data elements using a decryption operation to produce received clear text elements.


communicate TRN pool addressing information between the sending device and the receiving device, wherein the TRN pool addressing information includes two or more file identifiers, a starting address for each of the two or more file identifiers, and step size information for each of the two or more file identifiers; and
use the TRN pool addressing information to define a new randomizing process at a predefined upcoming point in the cryptographic procedures, wherein the predefined upcoming point in the cryptographic procedures can be reproduced and synchronized on the sending device and the receiving device.

27.	(Currently Amended)  The computing system of claim 25, wherein:
the first computing instructions on the sending device are further for performing the randomizing process to:
provide two or more addressing permutations, each of the addressing permutations to address data elements in one of the individually addressable files of the fist copy of the TRN pool by permuting the data elements in the files in a non-sequential order to produce permuted data elements; and
combine the permuted data elements from each of the two or more addressing permutations with XOR operations to create the final key data elements on the transmit device; and
the second computing instructions on the receiving device are further for performing the randomizing process to:
provide two or more addressing permutations, each of the addressing permutations to address data elements in one of the individually addressable files of the second copy of the TRN pool by permuting the data elements in the files in a non-sequential order to produce permuted data elements; and


28.	(Currently Amended)  The computing system of claim 25, wherein the first computing instructions on the sending device and the second computing instructions on the receiving device are each further to:
perform a pseudo-random number generation process seeded with one or more initialization parameters to produce a pseudo-random data element at each subsequent state of the process, wherein the pseudo-random number generation process can be reproduced and synchronized on the receiving device when seeded with the one or more initialization parameters;
combine the pseudo-random data elements with the key data elements from the individually addressable files in the TRN pool with an XOR operation to create combined key data elements; and
use the combined key data elements as the final key data elements for the encryption operation on the sending device and as the receive key data elements for the decryption operation on the receiving device.

29.	(Currently Amended)  The computing system of claim 25, wherein:
the first computing instructions on the sending device are each further to: 
receive the first copy of the TRN pool from a TRN provider; and
modify the first copy of the TRN pool using at least one user-identified randomization process to produce modified key data elements for the first copy of the TRN pool with a user-specific modification unknown to the TRN provider; and
the second computing instructions on the receiving device are each further to:
receive the second copy of the TRN pool from the TRN provider; and
modify the second copy of the TRN pool using the at least one user-identified randomization process to produce the modified key data elements for the 


PLEASE CANCEL CLAIM 31. 

Allowable Subject Matter
Claims 10-29 are allowed. No reason for allowance is needed as the record is clear in light of applicant’s arguments and examiner amendment above. See MPEP 1302.14(l).

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHARIF E ULLAH/Primary Examiner, Art Unit 2495